Gantt, P. J.
— The defendant was indicted at the October term, 1891, in the criminal court of Lafayette county for an assault with intent to kill, and was convicted and sentenced to the penitentiary for two years.
No brief has been filed in this court. We have examined the record and find no error in the record proper. After the defendant had been sentenced and granted his appeal, leave was given to file a bill of exceptions in sixty days and this was done ‘ ‘in vacation on the ninth of July, 1892. ”
The record proper recites the filing of motions for new trial and in arrest, but the bill of exceptious in this record does not contain any direction to the clerk to copy either in. the record as is authorized by section 2304, Revised Statutes, 1889. In the absence of such motions, we could not examine anything but the record proper, so that, were we to consider the bill of exceptions, we would still be bound to affirm the judgment and sentence. .
This record evinces a total misconception of what the record proper and a bill of exceptions respectively should contain. In a charge so grave, this is to be greatly regretted; but we are not-authorized on that account to consider matters not in the record proper as universally understood by the courts and the profession. State v. Gilmore, 110 Mo. 1. The judgment must be, and is, affirmed.
All the judges of this division concur.